DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
2. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



4. 	Claim(s) 1, 3, 4 and 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kimball et al. (Patent No. US 5,859,959). 
 	Regarding claim 1. Kimball teaches a wireless access point (Kimball, the Abstract), comprising:
 	one or more processors (Kimball, Figure 5); a wireless transmitter and receiver (Kimball, Figure 5); and 
 	a connection for a network uplink (Kimball, Figure 5, Col. 4 Lines 29-36), wherein the wireless access point is to: 
 	transmit a request to a plurality of devices connected to the wireless access point regarding redundant network links (Kimball, Figure 5, Col. 4 Lines 29-50),
 	identify one or more devices that include redundant network links and that are capable and willing to provide alternate network uplinks, the one or more devices including a first device including a first redundant network link (Kimball, Figure 5, Col. 5 Lines 3-12), 
 	provide a network operation for one or more devices using the network uplink (Kimball, Figure 5, Col. 5 Lines 3-29), 
 	upon detecting a loss of the network uplink, transmit a request to at least the first device to enable a first alternate network uplink for the network operation using the first redundant network link (Kimball, Figure 5, Col. 5 Lines 3-67), and 
 	transmit and receive data for the network operation through the first device for the first alternate network uplink (Kimball, Figure 5, Col. 5 Lines 3-67).
 	Regarding claim 8. Kimball teaches one or more non-transitory computer-readable storage mediums having stored thereon executable computer program instructions that, when executed by one or more processors, cause the one or more processors to perform operations (Kimball, the Abstract), comprising: 
 	receiving a request from a wireless access point at a first computing device regarding identification of redundant network links to be used as alternate network uplinks (Kimball, Figure 5, Col. 4 Lines 29-50); 
 	providing identification for a first redundant network link of the first computing device as a first alternate network uplink (Kimball, Figure 5, Col. 5 Lines 3-67);
 	commencing an application utilizing a network uplink through the wireless access point (Kimball, Figure 5, Col. 5 Lines 3-67); 
 	monitoring a beacon of the wireless access point, the beacon including a first network identifier (Kimball, Figure 5, Col. 5 Lines 3-67); 
 	upon determining that the beacon of the access point is not detected, broadcasting an alternate beacon with the first network identifier (Kimball, Figure 5, Col. 5 Lines 3-67); and 
 	providing network access to one or more other computing devices for the application using the first alternate network uplink (Kimball, Figure 5, Col. 5 Lines 3-67).	
 	Regarding claim 3. Kimball teaches the wireless access point of claim 1, wherein the wireless access point is further to:
 	determine that the network uplink is operating normally (Kimball, Figures 6a and 6b, Col. 7 Lines 14-67, Col. 8 Lines 60); and 
 	resume providing the network operation for the one or more devices using the network uplink (Kimball, Figures 6a and 6b, Col. 7 Lines 14-67, Col. 8 Lines 60).
 	Regarding claim 4. Kimball teaches the wireless access point of claim 1, wherein identifying the one or more devices includes the wireless access point to access the network via the redundant network links (Kimball, Figure 5, Col. 4 Lines 30-67, Col. 5 Lines 1-29).

Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8. 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


9. 	Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimball et al. (Patent No. US 5,859,959).
and further in view of Flammer et al. (Publication No. US 2008/0310311).
 	Regarding claim 2. Kimball does not teach the wireless access point of claim 1, wherein the wireless access point further includes a memory, the wireless access point to generate and maintain in the memory a list of the one or more devices including alternate network uplinks (Kimball, Figure 5, Col. 4 Lines 30-67, Col. 5 Lines 1-29).
 	Flammer teaches “a list of redundant links” (Flammer, pp [120]).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Kimball by incorporating teachings of Flammer, method and system for providing network routing protocols for services wherein the routing provides routes which are alternate routes/links that are in a node’s routing table memory as a list of redundant links available for providing and ensuring successful transmissions of data from end to end of the network therefore improving the network communication routing sufficiently and effectively.   


10. 	Claim(s) 5-7, 11-13, 15-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimball et al. (Patent No. US 5,859,959) and further in view of Thielen et al. (Publication No. US 2015/0222709). 
 	Regarding claim 15. Kimball teaches a method (Kimball, the Abstract), comprising: 
 	identifying a one or more computing devices that are connected with a wireless access point and that include redundant Internet links to be used as alternate network uplinks (Kimball, Figure 5, Col. 5 Lines 3-12), 
 	providing an application for a plurality of computing devices using an Internet uplink of the wireless access point (Kimball, Figure 5, Col. 4 Lines 29-50); and
 	providing a failover to at least a first alternate network uplink using a redundant link of a first computing device of the one or more identified computing devices upon a loss of an connection for the plurality of computing devices (Kimball, Figure 5, Col. 5 Lines 3-67).
 	Kimball does not teach “Internet uplink”. 
	Thielen teaches “Internet uplink” (Thielen, Figure 6, pp [66]-[68]). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Kimball by incorporating teachings of Thielen, method and system for supporting alternate connections for a portable electronic device to the Internet connection thus facilitating interactive support sessions between the portable device and the Internet service promptly and sufficiently thus to avoid costly repair visits or product returns due to software or configuration problems.  
 	Regarding claim 5. Kimball does not teach the wireless access point of claim 1, wherein the network operation includes streaming of data.
 	Thielen teaches “streaming of data” (Thielen, pp [1], [15], [19]). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Kimball by incorporating teachings of Thielen, method and system for supporting alternate connections for a portable electronic device to the Internet service including video streaming data service thus providing the prompt and sufficient connection support for the portable device and the Internet service and therefore to avoid costly repair visits or product returns due to software or configuration problems.  
 	Regarding claim 6. Kimball does not teach the wireless access point of claim 1, wherein the network is the Internet.
 	Thielen teaches “Internet” (Thielen, Figure 6, pp [66]-[68]). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Kimball by incorporating teachings of Thielen, method and system for supporting alternate connections for a portable electronic device to the Internet connection thus facilitating interactive support sessions between the portable device and the Internet service promptly and sufficiently thus to avoid costly repair visits or product returns due to software or configuration problems.  
 	Regarding claim 7. Kimball, as modified by Thielen, teaches the wireless access point of claim 6, wherein the first redundant network link includes a wired or wireless Internet link (Thielen, Figure 6, pp [66]-[68]).
 	Regarding claim 11. Kimball teaches the one or more storage mediums of claim 8, wherein the application includes streaming of data.
 	Thielen teaches “streaming of data” (Thielen, pp [1], [15], [19]). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Kimball by incorporating teachings of Thielen, method and system for supporting alternate connections for a portable electronic device to the Internet service including video streaming data service thus providing the prompt and sufficient connection support for the portable device and the Internet service and therefore to avoid costly repair visits or product returns due to software or configuration problems.  
 	Regarding claim 12. Kimball does not teach the one or more storage mediums of claim 8, wherein the network is the Internet.
 	Thielen teaches “Internet” (Thielen, Figure 6, pp [66]-[68]). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Kimball by incorporating teachings of Thielen, method and system for supporting alternate connections for a portable electronic device to the Internet connection thus facilitating interactive support sessions between the portable device and the Internet service promptly and sufficiently thus to avoid costly repair visits or product returns due to software or configuration problems.  
 	Regarding claim 13. Kimball, as modified by Thielen, teaches the one or more storage mediums of claim 12, wherein the first alternate network uplink includes a wired or wireless Internet link (Thielen, Figure 6, pp [66]-[68]).
 	Regarding claim 16. Kimball, as modified by Thielen, teaches the method of claim 15, wherein providing the failover includes: 
 	upon the wireless access point detecting a failure of the Internet uplink, the wireless access point to transmit a request to at least the first computing device to enable the first alternate network uplink for the application, and to transmit and receive data for the application through the first computing device for the first alternate network uplink (Kimball, Figure 5, Col. 5 Lines 3-67; Figures 6a and 6b, Col. 7 Lines 14-67, Col. 8 Lines 60; and Thielen, Figure 6, pp [66]-[68]).
 	Regarding claim 17. Kimball, as modified by Thielen, teaches the method of claim 16, wherein, upon the wireless access point further determining that the Internet uplink has resumed operation, the wireless access point to resume providing the application for the plurality of computing devices using the Internet uplink (Thielen, Figure 6, pp [66]-[68]).
 	Regarding claim 20. Kimball, as modified by Thielen, teaches the method of claim 15, wherein the first redundant Internet link (Thielen, Figure 6, pp [66]-[68]). 
11. 	Claim(s) 9, 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimball et al. (Patent No. US 5,859,959) and further in view of Jaakkola et al. (Publication No. US 2006/0135068). 
	Regarding claim 9. Kimball does not teach the one or more storage mediums of claim 8, further including instructions for:
 	detecting the beacon of the wireless access point; 
 	disabling the broadcast of the alternate beacon; and 
 	resume utilizing the network uplink through the wireless access point for the application.
 	Jaakkola teaches:
	detecting the beacon of the wireless access point (Jaakkola, pp [18]-[20]); 
 	disabling the broadcast of the alternate beacon (Jaakkola, pp [11]-[12], [19]-[21], [40]); and 
 	resume utilizing the network uplink through the wireless access point for the application (Jaakkola, pp [11]-[12], [19]-[21], [40]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Kimball by incorporating teachings of Thielen, method and system for facilitating network scanning by a terminal operable in a multiple network system wherein the system is configured to provide detecting beacons of a wireless access point, broadcasting beacons and make uses of different channels thus providing an efficient broadcast scanning scheme to all available channels for identifying available networks in a communication system and therefore improving the effectiveness in searching and obtaining of the best communication channels for wireless communication terminals in the multiple network system. 
 	Regarding claim 10. Kimball does not teach the one or more storage mediums of claim 8, further including instructions for:
 	conducting a handshake between the wireless access point and the first computing device to authorize the first computing device to broadcast the alternate beacon with the first network identifier.
 	Jaakkola teaches “conducting a handshake between the wireless access point and the first computing device to authorize the first computing device to broadcast the alternate beacon with the first network identifier (Jaakkola, pp [11]-[12], [19]-[21], [40]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Kimball by incorporating teachings of Thielen, method and system for facilitating network scanning by a terminal operable in a multiple network system wherein the system is configured to provide detecting beacons of a wireless access point, broadcasting beacons and make uses of different channels thus providing an efficient broadcast scanning scheme to all available channels for identifying available networks in a communication system and therefore improving the effectiveness in searching and obtaining of the best communication channels for wireless communication terminals in the multiple network system. 
 	Regarding claim 14. Kimball does not teach the one or more storage mediums of claim 8, wherein the network identifier of the beacon is an SSID (Service Set Identifier). 
 	Jaakkola teaches “the network identifier of the beacon is an SSID (Service Set Identifier)” (Jaakkola, pp [11]-[12], [19]-[21], [40]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Kimball by incorporating teachings of Thielen, method and system for facilitating network scanning by a terminal operable in a multiple network system wherein the system is configured to provide detecting beacons of a wireless access point, broadcasting beacons and make uses of different channels thus providing an efficient broadcast scanning scheme to all available channels for identifying available networks in a communication system and therefore improving the effectiveness in searching and obtaining of the best communication channels for wireless communication terminals in the multiple network system.
 
12. 	Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimball et al. (Patent No. US 5,859,959) and further in views of Thielen et al. (Publication No. US 2015/0222709) and Jaakkola et al. (Publication No. US 2006/0135068).
 	Regarding claim 18. Kimball, as modified by Thielen, does not teach the method of claim 15, wherein providing the failover includes: 
 	upon determining that a network beacon of the wireless access point is not detected, the first computing device to transmit an alternate beacon with a same network identifier as the beacon of the wireless access point, and providing network access to one or more of the plurality of computing devices for the application using the first alternate network uplink.
 	Jaakkola teaches “upon determining that a network beacon of the wireless access point is not detected, the first computing device to transmit an alternate beacon with a same network identifier as the beacon of the wireless access point, and providing network access to one or more of the plurality of computing devices for the application using the first alternate network uplink.” (Jaakkola, pp [11]-[12], [19]-[21], [40]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Kimball by incorporating teachings of Thielen, method and system for facilitating network scanning by a terminal operable in a multiple network system wherein the system is configured to provide detecting beacons of a wireless access point, broadcasting beacons and make uses of different channels thus providing an efficient broadcast scanning scheme to all available channels for identifying available networks in a communication system and therefore improving the effectiveness in searching and obtaining of the best communication channels for wireless communication terminals in the multiple network system.
 	Regarding claim 19. Kimball, as modified by Thielen, does not teach the method of claim 18, wherein, upon the first computing device detecting resumption of the beacon of the wireless access point, the first computing device is to disable the broadcast of the alternate beacon, and resume utilizing the Internet uplink through the wireless access point for the application.
 	Jaakkola teaches “upon the first computing device detecting resumption of the beacon of the wireless access point, the first computing device is to disable the broadcast of the alternate beacon, and resume utilizing the Internet uplink through the wireless access point for the application.” (Jaakkola, pp [11]-[12], [19]-[21], [40]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Kimball by incorporating teachings of Thielen, method and system for facilitating network scanning by a terminal operable in a multiple network system wherein the system is configured to provide detecting beacons of a wireless access point, broadcasting beacons and make uses of different channels thus providing an efficient broadcast scanning scheme to all available channels for identifying available networks in a communication system and therefore improving the effectiveness in searching and obtaining of the best communication channels for wireless communication terminals in the multiple network system.

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY C HO whose telephone number is (571)270-1108. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUY C HO/Primary Examiner, Art Unit 2644